Citation Nr: 1455904	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.

2.  Entitlement to a disability rating in excess of 20 percent prior to January 10, 2011, and in excess of 30 percent from January 10, 2011 to the present, for central serous chorioretinopathy of the left eye.

3.  Entitlement to a disability rating in excess of 20 percent for status post lumbar injury with spondylosis and hyperlordosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2013, the Veteran presented sworn testimony during a video conference hearing in San Diego, California, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  He submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file. See 38 C.F.R. §§ 20.800, 20.1304(a) (2014).

The issue of an increased rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for a compensable evaluation for hypertension.

2.  For the entire period on appeal, the Veteran's best corrected distance vision is, at worst, 20/CF in his left eye, with no anatomical loss; his right eye is not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to a compensable evaluation for hypertension by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a 30 percent disability rating, but not greater, have been met for central serous chorioretinopathy of the left eye for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.75(d), 4.79, Diagnostic Code 6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

The Veteran perfected his appeal of an October 2009 rating decision that continued a noncompensable evaluation for hypertension.  At his June 2013 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for this claim.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2014).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A June 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA examination reports are in the file.  Military hospital and private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding private treatment records for the period on appeal that he wished for VA to obtain.  The Board notes that a December 2006 private treatment record indicates that the Veteran previously saw a retina specialist at a VA Medical Center.  Although there are no such VA treatment records in the claims file, the Board finds that remand is not necessary as this is outside the appeals period and the Veteran has been granted the maximum evaluation possible for the entire appeals period.  He is not prejudiced by the potential absence of VA treatment records.

The Veteran underwent a VA examination to determine the severity of his left eye disability most recently in January 2011.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence of any material worsening of the Veteran's left eye disability since the January 2011 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  The Board notes that, to the extent that the Veteran has claimed a worsening in his left eye visual acuity, he is already in receipt of the maximum evaluation.  Any claimed increase in severity is not material as it has not resulted in symptoms that could warrant an increased rating.  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's June 2013 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified and information was elicited from the Veteran regarding his left eye vision and symptoms.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Left Eye

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left eye disability has been evaluated as 20 percent disabling prior to January 10, 2011, and as 30 percent disabling as of January 10, 2011, under Diagnostic Codes 6006-6064.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 6006 provides the rating criteria for retinopathy or maculopathy.  Diagnostic Code 6064 provides the rating criteria for impairment of central visual acuity with no more than light perception in one eye.  

Retinopathy and maculopathy are rated under a General Rating Formula for Diseases of the Eye.  The General Rating Formula provides that eye disabilities are evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2014).  There is no evidence that the Veteran experiences incapacitating episodes due to his left eye disability, nor does he claim such.  Accordingly, the Board will proceed with the evaluation of his left eye disability on the basis of visual impairment.  


In cases, such as this, where only one eye is service-connected, the evaluation of visual impairment for that eye must not exceed 30 percent, unless there is anatomical loss of the eye.  The visual acuity of the nonservice-connected eye will be considered 20/40 for purposes of evaluation the service-connected visual impairment.  38 C.F.R. § 4.75(d) (2014).

Considering the nonservice-connected eye as 20/40, a 20 percent rating is warranted when vision in the service-connected eye is correctable to 20/200 or 15/200.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  A 30 percent rating is warranted when vision in the service-connected eye is correctable to 10/200, 5/200, or no more than light perception.  38 C.F.R. § 4.79, Diagnostic Codes 6064-6066 (2014).  A 30 percent rating is the maximum evaluation available for impairment of central visual acuity of one eye.  38 C.F.R. § 4.75(d) (2014).

The Veteran was first examined in conjunction with his claim in June 2009.  At that time, his left eye corrected distance visual acuity was 20/125 and corrected near visual acuity was 20/400.  The examiner noted a chorioretinal scar in the macular region of the left eye with all other eye examination within normal limits.

He was next examined in January 2011.  At that time, his corrected distance visual acuity was counting fingers (CF) at 6 inches for the left eye.  Even with correction, he was unable to see the near vision chart with the left eye.  The examiner noted the chorioretinal scar and otherwise normal examination of the left eye.

The medical evidence also includes private and military hospital treatment records.  Notably, these records show corrected distance visual acuity measurements of 20/CF in February 2010 and 20/400 in October 2007.  The February 2010 record indicates that the Veteran had no additional eye examinations between October 2007 and February 2010.

In addition to the medical evidence, the Veteran provided written statements and hearing testimony regarding his left eye vision.  He testified that his vision has been relatively the same since October 2006.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his left eye disability warranted a 30 percent evaluation for the entire period on appeal.  Although the June 2009 VA examination does not show vision limited to such an extent to warrant a 30 percent evaluation, an earlier October 2007 private examination does.  As the Board finds the Veteran's statements that his vision did not improve from October 2006 to the present credible, this provides evidence of visual impairment warranting a 30 percent evaluation prior to February 2010.  Although the Veteran's left eye could be assigned a 20 percent evaluation from the time of the June 2009 VA examination to the February 2010 VA treatment record, the Board will afford the Veteran the benefit-of-the-doubt and assume that his left eye vision impairment warranted a 30 percent evaluation throughout the entire appeals period.  This is the maximum schedular evaluation available.

The Board also notes that loss of vision may also be rated based on impairment of visual fields under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2014).  However, these rating criteria to not allow for a rating in excess of 30 percent for a single eye.  As such, an increased rating cannot be granted for the left eye under these criteria.  

There is also no indication in the medical evidence of record that the Veteran's left eye disability warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a 30 percent rating is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's left eye disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating specifically contemplate his measured level of visual impairment.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected left eye disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

The appeal for a compensable evaluation for hypertension is dismissed.

Entitlement to a disability rating of 30 percent, but no higher, for central serous chorioretinopathy of the left eye is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran submitted a VA Form 9 in July 2014, perfecting an appeal of the denial of an increased rating for his service-connected low back disability.  On this form, he indicated that he wished to attend a video conference hearing for this appeal.  He has not yet received or been scheduled for a hearing.  Due process concerns thus require that these issues be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2014).  This issue is remanded to the San Diego RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the San Diego RO regarding the issues of an increased rating for his service-connected low back disability.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


